Citation Nr: 1623491	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen a previously denied claim of entitlement to service connection for a back disorder.  Subsequently, jurisdiction of the Veteran's file was transferred to the RO in North Little Rock, Arkansas.  

In December 2013, the Board reopened the Veteran's previously denied claim and remanded it for additional development.  The case now returns for final appellate review.  

As noted in the December 2013 Board remand, in his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video-conference.  In September 2010, VA mailed a letter to the Veteran at his address of record, notifying him that his Board video hearing had been scheduled for November 17, 2010, at the North Little Rock RO.  The Veteran failed to appear for this hearing.  In January 2012, the Veteran contacted the RO to request a new video-conference hearing.  In a June 2012 submission, the Veteran's representative noted that the Veteran failed to appear for the November 2010 hearing "due to unforeseeable circumstances," and requested that he be provided a new video-conference hearing.  

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2015).  If a Veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, must be filed with the Board, and must explain why the Veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2015).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).  

Despite the fact that the Veteran requested a new hearing in January and June 2012, the record is otherwise absent of any request for a postponement, motion for a new hearing, or showing of good cause in accordance with the requirements set forth above.  The record shows that the Veteran corresponded with the RO in August 2011, utilizing the address of record to which the September 2010 notice of the scheduled hearing had been sent.  The Veteran requested a new hearing in January 2012, more than a year from the date of his originally scheduled hearing, without any attempt to set forth good cause for the failure to appear, nor explanation as to why he could not have submitted a timely postponement request.  In addition, the June 2012 representative statement simply explained that the Veteran's absence was "due to unforeseen circumstances," without any attempt to show good cause.  Accordingly, in the December 2013 remand, the Board found that good cause had not been shown and processed the Veteran's case as though his hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

An acquired back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of service discharge, and the developmental defect of the spine is not shown to have been subjected to superimposed disease or injury in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In the instant case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Board notes that, although VA treatment records dated in 2009 and 2010 reference VA disability benefits, there is no indication that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in January 2014 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in December 2013, the Board remanded the case for additional development, to include obtaining updated VA treatment records and affording the Veteran a VA examination so as to determine the nature and etiology of his back disorder.  Thereafter, VA treatment records dated through January 2014 were obtained and the Veteran was afforded a VA examination in January 2014 so as to determine the etiology of his back disorder in accordance with the December 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the instant case, the Veteran seeks service connection for a back disorder.  He asserts that his current back disability is related to back symptoms during service.  

The Veteran's service treatment records reflect complaints of back pain in February 1975 and March 1975.  No history of trauma was noted, and he was able to touch his toes, and lean back and to the sides.  Although mild tenderness in the lumbar region was reported, no abnormalities were noted.  Musculoskeletal low back pain was assessed in March 1975.  In addition, an April 1975 record reflecting complaints of "non traumatic" low back pain states that he was able to touch his toes, that he was able to lean back and to the sides, and that he denied radiating pain.  

Although an April 1975 statement in rebuttal to the Medical Board evaluation in association with a seizure disorder reflects an assertion that a doctor told him that he had pulled a muscles in his back prior to service, adding that he had back pain all of the time, the November 1973 service entrance examination report shows that the spine and musculoskeletal system were normal, and he denied having or having had recurrent back pain.  As the Veteran was presumed sound at entry into service and back complaints later manifested during service, the Board finds that the presumption of soundness is for application.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (stating "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."). 

The Board therefore finds that the Veteran is presumed to have been in sound condition with respect to a non-congenital back condition upon entrance into active duty service.  Because there is not clear and unmistakable evidence that a back disorder both existed prior to service and was not aggravated by service, the presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

In addition, a December 1975 VA examination report notes no significant abnormalities with respect to the spine and musculoskeletal system.  The Board notes that, although a March 1993 VA treatment record reflects a long history of back pain, and a June 1993 record notes residuals of a lumbar spine injury, a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Consistent with the holding in LeShore is the January 2014 VA opinion stating that, in an acute medical setting, a medical history is obtained from the patient without any examination of old medical records.  

In addition, and although complaints of back pain were noted on VA examination in October 2004, the examiner reported normal findings, and the impression of x-ray examination was noted to be normal.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Further, and although an October 2004 VA treatment record notes that the Veteran's spine flexibility, back flexion, extension, and rotation were rated unsatisfactory, such does not establish a nexus between the back complaints during service decades earlier and a current back disability.  Moreover, the July 2008 VA Agent Orange examination report specifically notes no pain to palpation of the spinous processes and no spinal pathology.  

The Board notes that VA treatment records reflect congenital stenosis in October 2009 and September 2010.  However, with regard to such a diagnosis, the January 2014 VA opinion states that congenital stenosis is by definition a condition acquired from birth and has no relationship to any wear or strain.  

In this regard, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in the precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (observing that "[u]nder the framework set forth in the General Counsel  opinion, any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).  Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature.  See Id.  Superimposed disease or injury is also eligible for service connection.  See VAOPGCPREC 82-90 (observing that even congenital defects "can be subject to superimposed disease or injury" and that "if during an individual's military service, superimposed disease or injury does occur, service-connection [sic] may indeed be warranted for the resultant disability"); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Board notes that the presumption of soundness does not apply to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990) (finding that hereditary defects are excluded from VA compensation benefits by 38 C.F.R. § 3.303 (c).  In addition, and to the extent that any current back disorder is superimposed upon the congenital back defect, the Board finds that a preponderance of the evidence is against this having occurred as a result of service, particularly in view of the normal separation examination, the normal examination within the initial year after service, the initial documented evidence of back symptoms many years after service, and the highly probative VA opinion finding no association.  

In addition, the January 2014 VA examination report and opinion note that the Veteran's acquired canal stenosis, reflected in the October 2009 and September 2010 VA treatment records, is consistent with age and arthritis from wear and tear over many years, and particularly in association with his post-service employment as a cook in a hotel, as well as in association with janitorial service, both of which were noted to be common occupations causing episodic back pain, as associated duties require multiple flexion and extension of his back.  The examiner concluded that it was less than likely that a back disability, including spinal stenosis and arthritis, is related to the Veteran's service.  

The Board affords great probative value to the January 2014 VA medical opinion.  In this regard, such is based on interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

Furthermore, to the extent that the Veteran alleges that his current back disorder is related to his military service, the Board finds that, as a lay person, he does not have the requisite expertise to render such an opinion.  In this regard, lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report his symptoms during and since service.  However, as a lay person, the Veteran is not competent to directly link a back disability to service as medical expertise is required.  Specifically, the question of causation involves a medical subject concerning a physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, such is a complex medical inquiry.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Veteran's opinion is this regard is afforded no probative weight.

Furthermore, as arthritis was not diagnosed within one year of the Veteran's service discharge, or for many years thereafter, and, while considering the Veteran's lay statements with regard to ongoing back pain during and since service, the January 2014 VA examiner found that his arthritis was less likely as not related to his active duty service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for the Veteran's back disorder.  

In sum, the Board finds that a back disorder is not related to any instance of the Veteran's military service, arthritis did not manifest within one year of service discharge, and the developmental defect of the spine is not shown to have been subjected to superimposed disease or injury in service.  Consequently, service connection is not warranted for a back disorder.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a back disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


